ORDER

PER CURIAM.
Thomas M. Osmun (“Husband”) appeals from the trial court’s judgment dissolving the parties’ marriage. On appeal, Husband argues the trial court erred in: (1) characterizing Husband’s dental practice as marital property; (2) failing to properly account for Husband’s debt in its valuation of his dental practice; (3) finding that the house and nine-acre parcel in Robertsville were marital property; (4) valuing the house in Robertsville, along with the surrounding acreage, at $875,000; (5) characterizing Husband’s contribution to the Xe-lan Foundation as marital property; and (6) characterizing certain debts of Wife as marital debts.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).